                                                                                          Case 1:16-cv-00079-AMD-CLP Document 167-1 (Ex Parte)   Filed 12/17/18 Page 1 of 5




                                                                               Rosie Martinez
                                                                                                                         PageID #: 1931




                                                                                  Left Wrist Injuries
                   Mechanism of Left
                     Wrist Injury




                                                                                                                                                                                                        High-grade tears
                                                                                                                                                                                                        of the abductor
                                                                                        L                                                  Abductor
                                                                                                                                           pollicis longus
                                                                                                                                                                                                        pollicis longus and
                                                                                                                                                                                                        extensor pollicis
                                                                                                                                           tendon                                                       brevis tendons
                                                                               Radius
                                                                                Ulna                                                       Extensor pollicis
                                                                                                                                           brevis tendon
                                                                                                                                                                                                      Extensive associated
                                                                                                                                                                                                      soft tissue edema
                                                                                                                                                                                                      and fluid in the
                                                                                                                                                                                                      tendon sheath




                                                                                        Dorsal (posterior) view




                                                               Handcuffs                                                                                                                                     Partial tears
                                                              applied too                                                                                                                                    to the radial
                                                             tightly to the
                                                                left wrist       L                                                                                                                           collateral
                                                                                                                                                                                                             ligament




                                                                                                                                                                                                       Partial tears to the
                                                                                                                                                                                 Deep cut-away view    radio-scapholunate
                                                                                                                                                                                                       ligament with joint
                                                                                Lunate                                                                       Radial collateral                         effusion
                                                                                                                                                             ligaments and
                                                                                               Radius                       Scaphoid                         tendons

© 2018. NUCLEUS MEDICAL MEDIA. ALL RIGHTS RESERVED.   1.800.338.5954          R. Martinez MRI Film image from 10/8/18
                                                                                                          Case 1:16-cv-00079-AMD-CLP Document 167-1 (Ex Parte)   Filed 12/17/18 Page 2 of 5




                                                                                                 Rosie Martinez
                                                                                                                                         PageID #: 1932




                                                                                                   Right Wrist Injuries
                                               Mechanism of Right
                                                  Wrist Injury



 Right wrist
  and thumb
bent forcefully
 backwards
                                                                                                                                        R
                                                                                                                               Abductor

                                                                                                                                     R
                                                                                                                               pollicis                                                                Partial tears of
                                                                                                                               longus                                                                  the abductor
                                                                                                                               tendon                                                                  pollicis longus
                                                                                                                                                                                              Radius   and extensor
                                                                                                                               Extensor                                                                pollicis brevis
                                                                                                                               pollicis                                                        Ulna    tendons
                                                                                                                               brevis
                                                                                                                               tendon




                                                                                                                                                 Dorsal (posterior) view




                                                                                              R                                                                                                Partial tear of the
                                                                                                                                                                                               radial collateral
                                                                                                                                                                                               ligament with
                                                                                         Radial                                                                                                joint effusion
                                                                                         collateral
                                                                                         ligaments
                                                                                         and tendons
                                                                                                                                                                                    TFCC
                                                                                                                                                                                                                     Deep cut-away view
                                                                                                                                                                                                                                          Tear of ulnar dorsal side
                                                                                                                                                                                                                                          body and peripheral
                                                                                                       Radius                                                           Ulna                                                              foveal insertion of the
                                                                                                                                                                                                                                          traingular fribrocartilage
                                                                                                                                                                                                                                          with joint effusion
                                                                                           R. Martinez MRI Film image from 10/8/18
                  © 2018. NUCLEUS MEDICAL MEDIA. ALL RIGHTS RESERVED.   1.800.338.5954
Case 1:16-cv-00079-AMD-CLP Document 167-1 (Ex Parte)   Filed 12/17/18 Page 3 of 5
                               PageID #: 1933
Case 1:16-cv-00079-AMD-CLP Document 167-1 (Ex Parte)   Filed 12/17/18 Page 4 of 5
                               PageID #: 1934
Case 1:16-cv-00079-AMD-CLP Document 167-1 (Ex Parte)   Filed 12/17/18 Page 5 of 5
                               PageID #: 1935
